Citation Nr: 1047849	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
fifth (5th) toe disability, to include keratosis, corn, and foot 
pain.

2.  Entitlement to service connection for a left fifth (5th) toe 
disability, to include keratosis, corn, and foot pain.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to July 1986.

These matters were last before the Board of Veterans' Appeals 
(Board) in April 2010, on appeal of a September 2006 rating 
decision of the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 2010, the Board observed that the Veteran had indicated 
that she wished to receive a hearing, but had not been afforded a 
hearing.  As such, the claims were remanded, without 
adjudication, for appropriate corrective action pursuant to 38 
C.F.R. §§ 20.700, 20.704(a) (2010).  The record reflects that the 
Veteran was notified in an August 2010 letter of her hearing 
options and was informed that if she did not respond within 30 
days, her appeal would be recertified to the Board.  As the 
claims file reflects no response from the Veteran regarding a 
hearing, her claims are again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As part of the duty to assist, VA must obtain Social Security 
Administration (SSA) records when they may be relevant.  Voerth 
v. West, 13 Vet. App. 117, 121 (1999).  A July 1995 private 
treatment note reflects that the Veteran was seeking a physical 
assessment in order to apply for Social Security disability 
benefits; a February 1998 letter from SSA states that she had met 
the medical requirements to receive supplemental security income 
payments.  However, no SSA records have been associated with the 
claims file.  Accordingly, the RO should contact the SSA in order 
to obtain copies of records relevant to any award determinations, 
including the complete medical records upon which any decision 
was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2010).  Although not dispositive as to an issue that 
must be resolved by VA, any relevant findings made by the SSA are 
evidence which must be considered.  See White v. Principi, 243 F. 
3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, the Veteran's service treatment records 
reflect that she was diagnosed with corns on her bilateral fifth 
toes during service (April 1986 service treatment note), she has 
presented evidence of a September 2003 diagnosis of bilateral 
fifth toe disabilities, and she has submitted written statements 
to VA contending that she has experienced foot problems since 
service.  As such, the Board finds that an examination is 
warranted to determine whether her claimed left fifth toe 
condition is related to service.

Although the Veteran has not been provided an examination for the 
purpose of developing her petition to reopen a claim for service 
connection for a right fifth toe disability, VA is not required 
to obtain an examination for a claim to reopen a final decision.  
38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced by 
the current record.  The RO/AMC must gather 
any outstanding VA treatment records and 
provide the Veteran with authorization forms 
for the release of any identified 
outstanding private treatment records - to 
specifically include any pertinent private 
medical treatment received after May 2006, 
the date of the last private notes of 
record.  The RO/AMC must obtain any such 
records and associate them with the claims 
folder.

2.  The RO/AMC must obtain from the SSA a 
copy of the evidence relied on in its 
decision regarding the Veteran's claim for 
benefits.  This evidence should specifically 
include, but is not limited to, medical 
records and, if available, the SSA hearing 
transcript.  Those records must be 
associated with the claims folder; if the 
records are unavailable, documentation 
reflecting a negative response from SSA must 
be placed within the claims file and the 
Veteran must be notified of record 
unavailability.

	Following receipt of the SSA report, 
as well as any other evidence submitted 
by the Veteran, and prior to proceeding 
with development of the Veteran's 
original LEFT fifth toe disorder, the 
RO/AMC must determine whether new and 
material evidence has been received to 
warrant reopening of the Veteran's 
claim of service connection for a RIGHT 
toe disorder (or otherwise as deemed 
appropriate by the RO/AMC) such that a 
VA examination should be conducted at 
the same time as that examination 
pertaining to a LEFT toe disorder 
directed below. 

3.  The RO/AMC must afford the Veteran an 
examination, at an appropriate facility, to 
determine whether she has a current left 
fifth toe disability related to her active 
duty service.  The following considerations 
will govern the examination:

a. The claims folder and a copy of 
this remand will be made available to 
the examiner, who must specifically 
acknowledge receipt and review of 
these materials in any reports 
generated.

b. After reviewing the claims file, 
the examiner must provide an opinion 
as to whether or not the Veteran has 
a current left fifth toe disability 
as the result of her active duty 
service.

c.  Although the examiner is 
obligated to review the claims 
folder, the examiner's attention is 
specifically called to the following:

i.  April 1986 service 
treatment record reflecting 
corns on the bilateral fifth 
toes and that the Veteran was 
provided with a chit for wider 
boots.

ii.  The Veteran's contention 
that she did not have foot 
problems prior to service, but 
experienced foot pain after 
being tripped during exercise 
and running until she was 
unable to run further.

iii.  The September 2003 
private treatment note 
diagnosing bilateral fifth toe 
disability.
         
d.  A rationale, referring to the 
pertinent evidence of record, must be 
provided for any findings rendered.  
All clinical findings should be 
reported in detail and correlated to 
a specific diagnosis.  

e.  If the examiner is unable to 
state an opinion as to whether or not 
any current left fifth toe 
disability, specifically (noting that 
the treatment record reflects 
calluses on other toes of the left 
foot, but the Veteran only has 
claimed entitlement for a corn on the 
fifth digit), is likely the result of 
service without resorting to 
speculation, he or she must so 
indicate and explain why.

f.  If the examiner is not a 
physician, the report must be 
reviewed and signed by a physician.

4.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing examiner (and reviewing physician, 
if any) for corrective action.  See 38 
C.F.R. § 4.2 (2010).

4.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim.  The Veteran must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to 
report for any examination and to cooperate in the development of 
the claims.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


